Citation Nr: 1104504	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to September 
1952 and October 1952 to August 1974.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for L4/5 
herniated disc.  The Winston-Salem, North Carolina, RO now has 
jurisdiction in this case.  

In June 2009, the Board remanded the claim for additional 
development.  The case has been returned for further appellate 
action.  

As noted in the June 2009 Board remand, the Veteran's 
April 1998 informal claim for service connection for a 
back disorder also appeared to raise claims for increased 
ratings for his service connected disabilities.  These 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, they are again referred to 
the RO for adjudication.  Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A current low back disability is not etiologically related to 
service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active.  38 U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in January 2008, subsequent to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Nevertheless, the Veteran was requested to submit any 
medical evidence in his possession in the January 2008 letter.  

The Veteran has substantiated his status as a veteran.  He was 
notified of all elements of the Dingess notice, including the 
disability-rating and effective-date elements of the claims, by 
the January 2008 letter.  

VCAA notice should be given before an initial agency of original 
jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 
18 Vet. App. at 119-120.  While complete VCAA notice was provided 
after the initial adjudication of the claims, this timing 
deficiency was cured by the issuance of VCAA notice followed by 
readjudication of the November 2010 supplemental statement of the 
case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 
2007).  Therefore, any timing deficiency has been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all available records of treatment reported by 
the Veteran, including service treatment records and private 
medical records.  In the June 2009 remand, the Board requested 
that the AOJ seek the Veteran's service treatment records for his 
period of active duty from December 1948 to October 1954.  If the 
efforts were unsuccessful, the AOJ was requested to seek 
information from alternate sources and ask the Veteran to submit 
any records in his possession.  The service treatment records 
were accordingly requested, but records prior to September 1952 
were not obtained.  

In an August 2009 letter sent to the Veteran's last known 
address, he was asked to submit any service treatment records 
already in his possession.  He was also informed that records 
from his first period of service may have been destroyed in a 
fire at the National Archives and Records Administration in 1973.  
He was asked to complete and return NA Form 13055 so that 
alternate sources could be searched for his service treatment 
records.  The Veteran did not respond to this request.  

VA's duty to assist in developing facts and evidence in 
connection with a claim is not a one-way street, and it is the 
responsibility of the Veteran to cooperate in such development.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  As the records were properly 
requested and an attempt was made to obtain the information 
necessary to search alternate sources for the records, and as the 
Veteran has not responded to aid in the search for these records, 
the Board finds that the remand order was satisfied and VA has 
fulfilled its duty to assist with respect to these records.  

The June 2009 Board remand also requested that the Veteran be 
scheduled for a VA examination to determine the etiology of any 
current low back disorder.  The record establishes that the 
Veteran was scheduled for a VA examination in May 2010 and failed 
to appear.  When a claimant fails to report for a scheduled 
examination in connection with an original service connection 
claim, without good cause, the claim will be considered on the 
basis of the evidence of record.  38 C.F.R. § 3.655 (2010).  The 
Veteran has not offered good cause for his failure to report for 
the scheduled VA examination.  A September 2009 letter informed 
the Veteran of the consequences of failing to appear. 

The Board observes that there is no documentation from the 
medical facility contained in the claims file notifying the 
Veteran of his scheduled examination. However, the United States 
Court of Appeals for Veterans Claims (Court) has acknowledged 
that VA's procedures regarding examinations do not include 
placing a hard copy of the original appointment letter in the 
claims file and has determined that, under the presumption of 
regularity, it is presumed that the Veteran received notice of 
the examination.  Specifically, the Court held that because the 
regular practices of VA do not include maintaining a hard copy of 
the Veteran's notice of his/her scheduled VA examination, the 
absence of any such copy from the claims file cannot be used as 
evidence to demonstrate that that notice was not mailed.  Kyhn v. 
Shinseki, No. 07- 2349, 2011 WL 135820 (U.S. Vet. App. January 
18, 2011) (per curiam).  

The Board presumes that the Veteran was properly notified of the 
scheduled examination and the absence of a copy of any such 
notice from the claims file cannot be used as evidence to 
demonstrate that that notice was not mailed.  The Veteran has not 
indicated that he did not receive the notice for the May 2010 
examination, nor has he advanced any other arguments to rebut the 
presumption.  Thus, the Board concludes that the Veteran was 
properly notified of the date and time of his examination.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.


Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

The Veteran contends that he incurred a low back disorder in 
service.    

The most recent medical evidence, including a May 2008 private 
treatment record, demonstrates treatment and diagnosis of 
degenerative disc disease of the lumbar spine and low back pain.  
Therefore, the first element of service connection-a current 
disability-is established.  

The Veteran reported that he injured his back when thrown from a 
jeep in 1953 and that he has experienced low back pain ever 
since.  All available service treatment records are, however, 
negative for any complaints, treatment or diagnosis of any back-
related injury or disorder.  

As discussed above, not all records from the Veteran's first 
period of service have been obtained and associated with the 
claims folder.  However, records dated in 1953 have been obtained 
and are negative for any back-related symptoms or evidence of a 
jeep accident.  In fact, the Veteran was specifically asked if he 
had any recurrent back pain, any back trouble of any kind, 
arthritis or bone or joint problems several times throughout his 
service and he consistently denied such back pain.  He never 
reported any back injury during physical examinations and in any 
reports of medical history.  A May 1957 chest X-ray was normal 
and a September 1957 chest X-ray revealed no bony abnormalities.  

The Veteran reported "back ache or disc. Numbness in hand and 
legs" during a VA examination for a different claim in March 
1975.  The examiner elaborated that the Veteran was reporting 
that for the past three years he had experienced tingling of the 
hands and feet, and pain in his "tailbone" after sitting or 
standing.  No back disability was identified on examination and 
the only pertinent diagnosis was pain in the coccyx of 
undetermined etiology.  The Board notes; however, that the 
Veteran specifically denied recurrent back pain in June 1968, 
September 1971 and June 1974 reports of medical history.  

Although the Veteran has reported on occasions following service 
that he was involved in the 1953 jeep accident; during treatment 
since discharge and before he filed the current claim for service 
connection compensation.  However, the Veteran's post-service 
reports of continuity are contradicted by his in-service reports 
and by some of his post service reports.  the Board finds the 
contemporaneous evidence, specifically his responses to the 
reports of medical history that he did not have recurrent back 
pain or back trouble of any kind to be more credible and, 
therefore, more probative.  

The Veteran has not reported, and the record does not show, any 
contemporaneous evidence of a back disability until the mid-
1990's.  On private treatment in December 1995, it was reported 
that the Veteran had developed back pain.  In January 1996, he 
reported a four month history of back pain.  Later in January 
1996, the Veteran reported a six to eight month history of back 
pain.  His first documented report of the jeep accident was 
recorded at this time.  He stated that following the jeep 
accident he had experienced no problems with his back, except 
that he had thought he broke his "tail bone" and had occasional 
pain on sitting.  His current symptoms; however, had started six 
to eight months ago.

In his claim for service connection, received in April 1998, the 
Veteran reported progressive back pain, but did not mention any 
in-service injury or any specific symptoms in service.

As discussed above, the Veteran failed to report to a VA 
examination that had been requested to determine the etiology of 
his current low back disorder.  This examination was necessary to 
clarify the contradictory history reported over the decades and 
to determine whether the current back disability was in anyway 
related to the symptoms reported by the Veteran on the 1975 
examination.  As it stands, the claims file is negative for any 
positive nexus opinion regarding the Veteran's current back 
disorder and service.  

The Veteran's statements have been contradictory and he did not 
report the jeep accident for decades after service, despite 
having numerous earlier opportunities to report this injury.  For 
these reasons, the Board has found that the Veteran's statements 
asserting a continuity of symptomatology beginning in service are 
not credible.  

While he reported that he had had low back pain for three years 
in the March 1975 VA examination in connection with a service 
connection claim, he specifically denied any back trouble or 
recurrent back pain several times during service, including 
during separation less than one year prior to that examination.  
Following the 1975 examination, the next time the Veteran 
received treatment for his low back according to the record was 
in 1996, more than 20 years after discharge.  This was also the 
first time he reported that his low back pain was the result of 
the 1953 jeep accident.  

Based on the foregoing, the Board finds that the evidence is 
against a finding of a nexus between the Veteran's currently 
diagnosed low back disorder and the alleged in-service injury.  
Therefore, the claim must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


